Exhibit 10.32

September 17, 2001

Mr. Peter Adams
[address]

Dear Peter:

I am pleased to offer you a fulltime, regular position with LookSmart, Ltd. (the
“Company). You have an outstanding skill set which I believe will enable you to
play an important role in the success of the Company. This letter confirms our
offer and sets out the specified details of employment. Other terms required to
be observed by law also apply.

As discussed, your position will be Chief Technology Officer. In this position
you will be reporting to Jason Kellerman, LookSmart’s Chief Operating Officer.
You will also work with Evan Thornley, Chairman and CEO from time to time on
strategic and external matters.

The duties and responsibilities of your position are outlined in the job
description that is attached hereto as EXHIBIT A. Changes to your job
description and responsibilities may be made from time to time pursuant to the
Company’s performance management policies or by the Board of Directors as they
deem necessary or appropriate; provided however, that your title as set forth
above will not be changed without your prior consent. You agree to devote your
best efforts to perform these duties on a regular, professional basis.

Your start date will be the date you execute this letter. Between your date of
execution of this letter and October 6, 2001, you will be employed with the
Company on a part-time (50%) basis. You will commence full-time employment with
the Company on October 15, 2001.

Compensation

Your compensation on joining is US$200,000 per annum payable in accordance with
the Company’s standard payroll practices.

You will be eligible to participate in any incentive compensation plans,
including but not limited to any cash or stock bonuses, stock purchase, or
pension plans that are currently or in the future maintained by LookSmart for
its executive employees.

Upon employment, you will also be eligible to enroll in the Company’s benefits
package. If you enroll, the effective date of your coverage will be October 15,
2001. In addition, upon employment you will be eligible to participate in the
Company’s 401(k) Plan. In the current Plan, the Company will match your
contribution dollar for dollar up to 5%. You are also eligible to enroll in the
Company’s Employee Stock Purchase Plan, which allows employees to purchase
Company stock at a discount. You should note that the Company may modify
salaries and benefits from time to time, as it deems necessary.

As an employee of the US Company, you are entitled to vacation, holiday, sick
and funeral leave. Current policy consists of ten (10) days per annum vacation
leave, twelve (12) holidays, two (2) floating holidays, eight (8) days per annum
sick leave (additional leave at discretion of manager) and two (2) days funeral
leave.

Stock Options

 






--------------------------------------------------------------------------------

At the first LookSmart Board of Directors’ meeting following your date of hire,
we will recommend that you be granted 750,000 Stock Options (the “Stock
Options”). The exercise price for your Stock Options will be the closing price
of LookSmart, Ltd. stock as quoted on the NASDAQ exchange on the day prior to
the Board of Directors’ approval of your grant. Your Stock Options will vest
over a period of three years, with 250,000 options vesting upon the one-year
anniversary of your employment and 20,833 options vesting each month thereafter
until all remaining Stock Options are vested. Such Stock Options will be subject
to terms and conditions of the Company’s Stock Plan (the “Stock Plan”) and your
Stock Option Agreement, the form of which is attached hereto as EXHIBIT B.

Termination; At-Will Employment

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment. As a result you are free to resign at
any time for any reason or no reason, similarly the Company is free to terminate
its employment relationship with you at any time, with or without cause, and
with or without notice.

Severance

If you are terminated without “cause” or voluntarily resign for “good reason”
(as defined below), the Company will provide you with a severance package
consisting of: (a) 3/12ths of your then current annual base salary, payable in
one lump sum within five business days of the termination, (b) the full amount
of any cash or stock payments owed to you under any incentive compensation plans
other than the Stock Plan and any successor thereto that are in effect at the
time of the termination, and (c) up to ninety days of continued benefits
coverage from the date of the termination, and (d) reimbursement for all
reasonable expenses related to your relocation to New York, provided that such
expenses are incurred with six months of the date of termination.

Solely for the purpose of this severance provision, the following shall
constitute “cause”: That is, if you

•

are convicted of, or plead nolo contendere to, any felony or other offense
involving moral turpitude or any crime related to your employment, or commit any
act of personal dishonesty resulting in personal enrichment in respect of your
relationship with the Company or any subsidiary or affiliate or otherwise
detrimental to the Company in any material respect;

•

fail to perform your duties to the Company in good faith and to the best of your
ability;

•

willfully disregard, or fail to follow instructions from the Company’s senior
management to do any legal act related to the Company’s business after notice to
you and 10 days’ opportunity to cure such conduct;

•

exhibit habitual drunkenness or engage in substance abuse which in any way
materially affects your ability to perform your duties and obligations to the
Company;

•

commit any material violation of any state or federal law relating to the
workplace environment; or

•

terminate or lose, through no fault or derogation of duty on the part of the
Company, of your employment authorization from the U.S. Immigration and
Naturalization Service or the U.S. Department of State reflecting a right to
work in the United States.

Solely for the purposes of this paragraph regarding severance and the paragraphs
regarding relocation and accelerated vesting below, the following shall
constitute “good reason”: That is, if you voluntarily cease employment with the
Company due to (i) a significant change or reduction in your job duties or a
significant reduction in your cash compensation, (ii) the level of

 






--------------------------------------------------------------------------------

management to which you report is materially lessened, or (iii) a change in your
job location of more than 50 miles from its previous location in connection with
a Change in Control.

Relocation

The Company will pay your relocation expenses consistent with our policies on
relocation benefits if completed within six months from your date of hire. In
order to assist you, LookSmart will reimburse you for all reasonable direct
costs related to your move including (i) all aspects of the physical move, (ii)
the unpaid balance due under your current apartment lease as calculated by the
difference between your start date and the last day of your apartment lease,
less any reduction in the amount due that you are able to negotiate, and (iii)
expenses up to a maximum amount of $10,000 for brokers’ fees related to your
securing rental housing in the Bay Area. In addition, the relocation package
will include the reasonable expenses of two house-hunting trips for you and your
spouse to San Francisco, a corporate apartment in San Francisco for up to 90
days, and up to twelve round trips between San Francisco and New York, on a
two-week advance fare basis (subject to use of the Company’s Netcentives miles
program), that you may use to visit home or to bring your spouse to San
Francisco until your family is relocated to the Bay Area. Any relocation
expenses that are included in your taxable income for the calendar years 2001
and 2002 will be grossed up to cover your tax liability. If you voluntarily
resign your employment within two years of your start date, other than for “good
reason” (as defined above), you agree to reimburse the Company in an amount
equal to 1/24th of your total relocation benefits for each full or partial month
remaining between the date you resign and the twenty-four month anniversary of
your start date.

Accelerated Vesting

Solely for the purpose of this paragraph regarding accelerated vesting, “Change
of Control” shall mean the sale of all or substantially all of the assets of the
Company, or the acquisition of the Company by another entity by means of
consolidation or merger pursuant to which the then current stockholders of the
Company shall hold less than Fifty Percent (50%) of the voting power of the
surviving corporation; provided, however, that a reincorporation of the Company
in another jurisdiction shall not constitute a “Change of Control.”

If within your first 12 months of employment (1) there is a “Change of Control”
event and (2) you are terminated “without cause” by the surviving corporation,
or (3) you voluntarily resign for “good reason” (as defined above), then the
product of 20,833 Stock Options multiplied by the number of complete months you
have been employed by the Company plus 250,000 of the Stock Options shall vest
and become immediately exercisable.

If after your first 12 months of employment (1) there is a “Change of Control”
event and (2) you are terminated “without cause” by the surviving corporation,
or (3) you voluntarily resign for “good reason” (as defined above), then 250,000
Stock Options shall vest and become immediately exercisable, except that if
there are fewer than 250,000 of the Stock Options unvested, then all remaining
unvested Stock Options shall vest and become immediately exercisable.

Confidential Information

Given the high value of information in this market, it is essential that during
your employment and at any time thereafter, you do not disclose any confidential
information relating to the Company’s operations except as may be necessary for
the proper performance of your duties. By

 






--------------------------------------------------------------------------------

signing this letter, you agree to the terms of the Company’s confidentiality
agreement attached hereto as EXHIBIT C.

Other

The Company, at its own expense, agrees to defend you and hold you harmless
against any action brought against you or the Company relating to your
employment with the Company, to the same extent as the Company has agreed to
indemnify its other officers.

This offer of employment is contingent upon presenting, in accordance with the
immigration Reform and Control Act of 1986, verification of your identity and
your legal right to work in the United States. In the event you do not possess,
or are unable to obtain authorization to accept employment in the U.S., our
offer of employment is withdrawn.

It is important that you bring the appropriate documentation for verification
with you on your first day of employment, as you cannot be put on the LookSmart
payroll until it is received. The required documentation is described in the
enclosed package.

You are required to observe at all times all LookSmart policies and procedures
(including, but not limited to, those provided to you before your starting
date). In accordance with LookSmart’s philosophy, these policies and procedures
are formulated for the efficient and fair administration of employment matters
and may be varied from time to time.

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes,
including but not limited to, claims of harassment, discrimination and wrongful
termination, shall be settled by arbitration held in San Francisco, California,
under the Arbitration Rules set forth in California Code of Civil Procedure
Section 1280, et seq., including section 1283.05, (the “Rules”) and pursuant to
California law. A copy of the Rules is available for your review prior to
signing this Agreement.

We look forward to you joining us, not just for your outstanding qualifications
for this particular position, but because we hope that you may become part of a
core team driving LookSmart’s development.

In order to make this a valid agreement, we ask that you complete the following
acknowledgment, initial each page of this letter and fax to me at (415) 348-7034
by September 19th, 2001. Please send the original signed letter to me at your
convenience or bring it on your first day of employment. If you require
clarification of any matter, please feel free to contact me.

 

Sincerely,

 

 

 



/s/ EVAN THORNLEY

 

 






--------------------------------------------------------------------------------

 

 

 

Evan Thornley
Chief Executive Officer

 

 

 

 

Accepted and agreed to by:

/s/ PETER ADAMS

Date:

9/17/01

 

--------------------------------------------------------------------------------

 

 

 

Peter Adams

 

 

 






--------------------------------------------------------------------------------

EXHIBIT A

Job Description

Chief Technology Officer, reporting to the Company’s Chief Operating Officer.
He/she shall be responsible for the advancement of the Company’s overall
technology architecture as well as for the development of new and existing
products, that are sold to Advertisers, through his/her subordinate
organization.

Specific duties related to the aforementioned responsabilities include:

•

Product Development/Management

a.

The conception and specification of new and existing products.

b.

The on-going development of products from conception to roll-out to support.

•

Product Engineering

a.

Software engineering and related technical development

b.

Product quality

•

Product Thought Leadership

a.

The active communication of product vision/strategies to both the company’s
internal an external constituencies.

•

Technology Innovation

a.

The advancement of the Company’s overall technological capability and level of
innovation.
